Title: [From Thomas Jefferson to Benjamin Harrison, 30? October 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 30? Oct. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 30 (30 Oct. 1779): “The Speaker laid before the House a letter from the Governor, respecting the purchase of a frigate for the use of the State, which was read, and ordered to be referred to the committee of the whole House on the state of the Commonwealth.” Not located.]
